Citation Nr: 0415952	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  02-01 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1960 to September 1962.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a July 
2001 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  
The veteran testified at a Travel Board hearing before the 
undersigned in December 2003; a transcript of the hearing is 
of record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding notice requirements under the 
VCAA.  At his hearing in December 2003, the veteran waived 
any further notice of the VCAA.

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without remanding the case to the agency 
of original jurisdiction (AOJ) for initial consideration and 
without obtaining the appellant's waiver.  

The claims file contains records of a private audiological 
examination dated in December 2003, subsequent to issuance of 
the Supplemental Statement of the Case (SSOC) in July 2002.  
This evidence has not been considered by the RO, and the 
appellant has not waived initial AOJ consideration of this 
evidence.  However, on preliminary review, the Board notes 
that the submitted private medical report contains a medical 
opinion which appears to conflict with medical evidence of 
record.  In light of the potentially conflicting medical 
evidence and the veteran's documented noise exposure in 
service, another VA examination is indicated.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain complete copies 
of any private and VA reports (not 
already associated with the claims file) 
of treatment the veteran received for 
hearing loss since service.  He should 
assist by identifying all sources of 
treatment and providing any necessary 
releases.  

2.  Thereafter, the RO should arrange for 
the veteran to be examined by an 
otolaryngologist to ascertain the 
etiology of his current bilateral hearing 
loss disability.  The veteran's claims 
folder must reviewed by the examiner in 
connection with the examination.  The 
physician should examine the veteran, 
review the claims file, including all 
evidence recently added to the file, and 
opine whether it is at least as likely as 
not that the veteran's current hearing 
loss disability is related to service, 
and specifically to documented noise 
exposure therein.  The examiner should 
fully explain the rationale for any 
opinion given.  

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to compile all evidence 
necessary to decide this claim.  No action is required of the 
appellant until he is notified.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

